     Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 1 of 15 PageID #: 43




               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN OF WEST VIRGINIA
                           CHARLESTON
JILL ANN O'BRIEN,

              Plaintiff,

v.                                               CIVIL ACTION NO.: 2:20-cv-00419
                                                 HONORABLE THOMAS E.
                                                 JOHNSTON

MICHAEL PATRICK MORRIS,
individually; CLAY COUNTY SHERIFF'S
DEPARTMENT and MICHAEL W.
ASBURY, in his capacity as Circuit
Clerk of Clay County, WV,

              Defendants.

             DEFENDANTS’, CLAY COUNTY SHERIFF’S DEPARTMENT
              AND MICHAEL W. ASBURY, ANSWER TO COMPLAINT

       NOW COMES the Defendants, Clay County Sheriff’s Department and Michael W.

Asbury, in his capacity as Circuit Clerk of Clay County, West Virginia, by counsel, Wendy E.

Greve, Jacob D. Layne, and the law firm of Pullin, Fowler, Flanagan, Brown & Poe, PLLC,

without waiving any defenses, and hereby answers Plaintiff’s Complaint.

                           GENERAL RESPONSE AND PREAMBLE

       This responsive pleading has been prepared, served, and filed by counsel for these

Defendants under the Federal Rules of Civil Procedure. As permitted by Rule 8(e) (2),

defenses to the claims made in the Complaint are being asserted alternatively and, in some

cases, hypothetically. Defenses are being asserted regardless of apparent consistency

and are based both on legal and equitable grounds.

       As the facts of this civil action are fully developed through the discovery process,

certain defenses may be abandoned, modified, or amended as permitted by and consistent
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 2 of 15 PageID #: 44




with the Federal Rules of Civil Procedure. No discovery has been conducted to date in the

above-captioned civil action. In order to preserve important legal rights and protection,

these Defendants set forth below certain affirmative defenses which, based upon the

information set forth in the Complaint, they believe do or may apply to some or all of the

claims raised therein. These Defendants reserve the right to withdraw, modify or amend

some or all of the affirmative defenses set forth below, in whole or in part, depending on the

outcome of discovery in this civil action.

        1.    Defendants are without sufficient information to admit or deny the allegations

contained in Paragraph 1 of Plaintiff’s Complaint and therefore deny the same.

        2.    Defendants are without sufficient information to admit or deny the allegations

contained in Paragraph 2 of Plaintiff’s Complaint and therefore deny the same.

        3.    Defendants deny the statements and allegations contained in Paragraph 3 of

Plaintiff’s Complaint.

        4.    Defendants admit the statements and allegations contained in Paragraph

4 of Plaintiff’s Complaint.

        5.    Paragraph 5 of Plaintiff’s Complaint contains a statement of law or argument

to which no admission or denial is required; however, if the Court were to construe

Paragraph 5 as containing allegations against these Defendants, Defendants deny the

same.

        6.    Upon information and belief, the start date is correct, Defendants deny the

remainder of the allegations in Paragraph 6.

        7.    Upon information and belief Plaintiff works at the Clay County Circuit Clerk’s

Office as a Deputy Clerk and Defendants deny the remainder of the allegations in

                                              2
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 3 of 15 PageID #: 45




Paragraph 7.

       8. Defendants are without sufficient information to admit or deny the allegations in

Paragraph 8 and deny the same.

       9.      Answering Paragraph 9 of Plaintiff’s Complaint, Defendants admit that

Defendant Morris is on unpaid leave from the Clay County Sheriff’s Department.

       10.     The statements and allegations contained in Paragraph 10 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       11.     The statements and allegations contained in Paragraph 11 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       12.     The statements and allegations contained in Paragraph 12 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       13.     The statements and allegations contained in Paragraph 13 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

                                             3
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 4 of 15 PageID #: 46




these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       14.    The statements and allegations contained in Paragraph 14 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       15.    The statements and allegations contained in Paragraph 15 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       16.    The statements and allegations contained in Paragraph 16 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       17.    The statements and allegations contained in Paragraph 17 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.



                                             4
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 5 of 15 PageID #: 47




       18.    The statements and allegations contained in Paragraph 18 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       19.    Defendants deny the statements and allegations contained in Paragraph 19 of

Plaintiff’s Complaint.

       20     Defendants deny the statements and allegations contained in Paragraph 20 of

Plaintiff’s Complaint.

       21.    Defendants admit that Michael Morris attended the West Virginia State Police

Academy. Defendants are without sufficient information to admit or deny the remaining

allegations in Paragraph 21 of Plaintiff’s Complaint and therefore denies the same.

       22.    The statements and allegations contained in Paragraph 22 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       23.    The statements and allegations contained in Paragraph 23 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

       24.    Defendants deny the statements and allegations contained in Paragraph 24 of

                                             5
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 6 of 15 PageID #: 48




Plaintiff’s Complaint.

       25.    Defendants are without sufficient information to admit or deny the allegations

contained in Paragraph 25 of Plaintiff’s Complaint and therefore deny the same.

       26.    Defendants deny the statements and allegations contained in Paragraph 26 of

Plaintiff’s Complaint.

                                        COUNT ONE
                                       42 U.S.C. §1983

       27.    In response to Paragraph 27 of Plaintiff’s Complaint, these Defendants

hereby incorporate by reference, as fully stated herein, its responses to Paragraphs 1 to 26

of Plaintiff’s Complaint, contained herein above.

       28.    Defendants deny the statements and allegations contained in Paragraph 28 of

Plaintiff’s Complaint.

       29.    Defendants deny the statements and allegations contained in Paragraph 29 of

Plaintiff’s Complaint.

       30.    Defendants deny the statements and allegations contained in Paragraph 30 of

Plaintiff’s Complaint.

       31.    Defendants deny the statements and allegations contained in Paragraph 31 of

Plaintiff’s Complaint.

       32.    The statements and allegations contained in Paragraph 32 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.


                                             6
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 7 of 15 PageID #: 49




       33.     The statements and allegations contained in Paragraph 33 of the Plaintiff’s

Complaint are not directed to these Defendants, and therefore do not require a response by

way of admission or denial; however, to the extent any such allegations relate or pertain to

these Defendants, the same are denied based upon a lack of knowledge or information

sufficient to determine their truth.

                                  COUNT TWO
             Sexual Harassment Against Defendant Michael Patrick Morris

       34.     In response to Paragraph 34 of Plaintiff’s Complaint, this Defendant hereby

incorporate by reference, as fully stated herein, its responses to Paragraphs 1 to 33 of

Plaintiff’s Complaint, contained herein above.

       35.     Defendants deny the statements and allegations contained in Paragraph 35 of

Plaintiff’s Complaint.

       36.     Defendants deny the statements and allegations contained in Paragraph 36 of

Plaintiff’s Complaint.

       37.     Defendants deny the statements and allegations contained in Paragraph 37 of

Plaintiff’s Complaint.

       38.     Defendants deny the statements and allegations contained in Paragraph 38 of

Plaintiff’s Complaint.

                               COUNT THREE
     Sexual Harassment Against Defendant Clay County Sheriff’s Department

       39.     In response to Paragraph 39 of Plaintiff’s Complaint, this Defendant hereby

incorporate by reference, as fully stated herein, its responses to Paragraphs 1 to 38 of

Plaintiff’s Complaint, contained herein above.

       40.     Defendants deny the statements and allegations contained in Paragraph 40 of

                                             7
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 8 of 15 PageID #: 50




Plaintiff’s Complaint.

       41.     Defendants deny the statements and allegations contained in Paragraph 41 of

Plaintiff’s Complaint.

       42.     Defendants deny the statements and allegations contained in Paragraph 42 of

Plaintiff’s Complaint.

       43.     Defendants deny the statements and allegations contained in Paragraph 43 of

Plaintiff’s Complaint.


                                  COURT FOUR
 Hostile Work Environment Against Michael W. Asbury, in his official capacity as
                   Circuit Clerk of Clay County, West Virginia

       44.     In response to Paragraph 44 of Plaintiff’s Complaint, these Defendants

hereby incorporate by reference, as fully stated herein, its responses to Paragraphs 1 to 43

of Plaintiff’s Complaint, contained herein above.

       45.     Defendants deny the statements and allegations contained in Paragraph 45 of

Plaintiff’s Complaint.

       46.     Defendants deny the statements and allegations contained in Paragraph 46 of

Plaintiff’s Complaint.

       47.     Defendants deny the statements and allegations contained in Paragraph 47 of

Plaintiff’s Complaint.

       48.     Defendants deny the statements and allegations contained in Paragraph 48 of

Plaintiff’s Complaint.

                                    COUNT FIVE
             Negligent Retention Against Clay County Sheriff’s Department

       49.     In response to Paragraph 49 of Plaintiff’s Complaint, these Defendants

                                             8
     Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 9 of 15 PageID #: 51




hereby incorporate by reference, as fully stated herein, its responses to Paragraphs 1 to 48

of Plaintiff’s Complaint, contained herein above.

       50.     Defendants deny the statements and allegations contained in Paragraph 50 of

Plaintiff’s Complaint.

       51.     Defendants deny the statements and allegations contained in Paragraph 51 of

Plaintiff’s Complaint.

       52.     Defendants deny the statements and allegations contained in Paragraph 52 of

Plaintiff’s Complaint.

       53.     Defendants deny the statements and allegations contained in Paragraph 53 of

Plaintiff’s Complaint.

       54.     Answering Paragraph 54 of Plaintiff’s Complaint, Defendants deny that

Plaintiff is entitled to the relief requested.

                                     COUNT SIX
             Negligent Training Against Clay County Sheriff’s Department

       55.     In response to Paragraph 55 of Plaintiff’s Complaint, these Defendants

hereby incorporate by reference, as fully stated herein, its responses to Paragraphs 1 to 54

of Plaintiff’s Complaint, contained herein above.

       56.     Defendants deny the statements and allegations contained in Paragraph 56 of

Plaintiff’s Complaint.

       57.     Defendants deny the statements and allegations contained in Paragraph 57 of

Plaintiff’s Complaint.

       58.     Defendants deny the statements and allegations contained in Paragraph 58 of

Plaintiff’s Complaint.
                                                 9
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 10 of 15 PageID #: 52




       59.     Defendants deny the statements and allegations contained in Paragraph 59 of

Plaintiff’s Complaint.

       60.     Defendants deny the statements and allegations contained in Paragraph 60 of

Plaintiff’s Complaint.

       61.     Answering the WHEREFORE paragraph, and subparagraphs 1-4, of Plaintiff’s

Complaint, these Defendants state that the Plaintiff is not factually, legally, or equitably entitled

to the relief prayed for.

                                        FIRST DEFENSE

        These Defendants assert and preserve the defenses and immunities contained in

West Virginia Code § 29-12A-1, et seq.

                                      SECOND DEFENSE

        These Defendants raise and preserve the defenses of qualified immunity and any

other immunity available to these Defendants pursuant to the United States Constitution, the

United States Code, the West Virginia State Constitution, and the West Virginia Code.

                                       THIRD DEFENSE

        These Defendant deny that they engaged in any unlawful discriminatory act under

the West Virginia Human Rights Act.

                                      FOURTH DEFENSE

        These Defendants deny that they engaged in any act or failed to act where there

was a legal duty to do so resulting in a hostile work environment under the West Virginia

Human Rights Act or any other law.

                                        FIFTH DEFENSE

        The injuries of the Plaintiff, if any, were caused by the misconduct of the Plaintiff or

                                                 10
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 11 of 15 PageID #: 53




acts of others which these Defendants had no control.

                                     SIXTH DEFENSE

         To the extent that Plaintiff is making a claim for simple negligence or vicarious

liability, that claim is barred by the West Virginia Governmental Tort Claims and Insurance

Reform Act, W. Va. Code §§ 29-12A-1, et seq.

                                  SEVENTH DEFENSE

        These Defendants are entitled to immunity from any award of damages because it

did not cause the deprivation of any clearly established constitutional right or privilege of

the Plaintiff.

                                    EIGHTH DEFENSE

        These Defendants are entitled to qualified and absolute immunity.

                                    NINTH DEFENSE

        These Defendants raise the affirmative defenses of immunity, contributory and/or

comparative negligence, and any other affirmative defense, including defenses set forth in

the Federal Rules of Civil Procedure which may prove applicable after discovery.

                                    TENTH DEFENSE

        These Defendants are immune from any and all causes of action under the laws of

the United States of America and/or the State of West Virginia including, but not limited to,

W. Va. Code §§ 29-12A-1, et seq.

                                  ELEVENTH DEFENSE

         These Defendants are immune from Plaintiff’s claims for punitive damages, if

any, which additionally violate the laws of the United States of America and the State of

West Virginia.

                                             11
    Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 12 of 15 PageID #: 54




                                   TWELFTH DEFENSE

        These Defendant assert that it is immune from actions of its employees allegedly

taken outside of the scope of official lawful authority and therefore privileged and immune

from the claims asserted in Plaintiff’s Complaint.

                                  THIRTEENTH DEFENSE

        These Defendants raise and reserve the right to file additional affirmative defenses

including statute of limitations, counterclaims, cross claims, and/or third-party claims if a

sufficient or factual basis therefore is developed through continuing investigation and

discovery.

                                 FOURTEENTH DEFENSE

       These Defendants hereby raise and preserve each and every defense set forth in

Rules 8, 9, and 12 of the Federal Rules of Civil Procedure, and specifically preserve the

defenses of failure to serve and insufficient service of process available under Rule 12 (b) (4)

and (5).

                                      JURY DEMAND

        These Defendants respectfully request a trial by jury on all issues



                                                   Clay County Sheriff’s Department and
                                                   Michael W. Asbury, in his capacity as
                                                   Circuit Clerk of Clay County, WV
                                                   By Counsel,


                                                   /s/ Wendy E. Greve
                                                   Wendy E. Greve, WV State Bar No. 6599
                                                   Jacob Layne, WV State Bar No. 11973



                                              12
  Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 13 of 15 PageID #: 55




PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545




                                    13
     Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 14 of 15 PageID #: 56




               IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN OF WEST VIRGINIA
                           CHARLESTON
JILL ANN O'BRIEN,

              Plaintiff,

v.                                                  CIVIL ACTION NO.: 2:20-cv-00419
                                                    HONORABLE THOMAS E.
                                                    JOHNSTON

MICHAEL PATRICK MORRIS,
individually; CLAY COUNTY SHERIFF'S
DEPARTMENT and MICHAEL W.
ASBURY, in his capacity as Circuit
Clerk of Clay County, WV,

              Defendants.


                               CERTIFICATE OF SERVICE

       I hereby certify that on the 20th day of July 2020, I electronically filed the foregoing

Defendants’, Clay County Sheriff’s Department and Michael W. Asbury, Answer to

Plaintiff’s Complaint with the Clerk of the Court using the CM/ECF system which will send

notification of such filing to counsel of record:

                                  Mark A. Atkinson, Esq.
                                 Atkinson & Polak, PLLC
                              300 Summers Street, Ste. 1300
                                   Post Office Box 549
                                  Charleston, WV 25333
                                   Counsel for Plaintiff

                                    James C. Stebbins
                                  Lewis Glasser, PLLC
                                       PO Box 1746
                                 Charleston, WV 25326
                           Counsel for Defendant Michael Morris



                                              14
  Case 2:20-cv-00419 Document 5 Filed 07/20/20 Page 15 of 15 PageID #: 57




                                          /s/ Wendy E. Greve
                                         Wendy E. Greve, WV State Bar No. 6599
                                         Jacob Layne, WV State Bar No. 11973

PULLIN, FOWLER, FLANAGAN, BROWN & POE, PLLC
JamesMark Building
901 Quarrier Street
Charleston, WV 25301
Telephone: (304) 344-0100
Facsimile: (304) 342-1545




                                    15
